Exhibit 10.1



 

 



 

 

SHARE EXCHANGE AGREEMENT

 



WELL BENEFIT INTERNATIONAL LIMITED



FOR THE EXCHANGE OF

CAPITAL STOCK

 

OF

 

Global Seed Corporation

 

 

DATED OCTOBER 1, 2019

 



1 

 

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT, dated October 1, 2019 (the “Agreement”) by and
among Well Benefit International Limited, a British Virgin Islands Company
(“Well Benefit”), Global Seed Corporation, a Texas corporation (“GLBD”) and the
shareholders of Well Benefit, whose names are set forth on Exhibit A attached
hereto (“Well Benefit Shareholders”).

WHEREAS, Well Benefit Shareholders own 100% of the issued and outstanding
ordinary shares of Well Benefit (the "Well Benefit Shares");

WHEREAS, Well Benefit Shareholders believe it is in their best interests to
exchange the Well Benefit Shares for shares of common stock of GLBD, par value
$.0001 per share (“GLBD Shares”), and GLBD believes it is in its best interests
to acquire the Well Benefit Shares in exchange for GLBD Shares, upon the terms
and subject to the conditions set forth in this Agreement; and

WHEREAS, it is the intention of the parties that: (i) GLBD shall acquire 100% of
the Well Benefit Shares in exchange solely for the amount of GLBD Shares set
forth herein; (ii) said exchange of shares shall qualify as a tax-free
reorganization under Section 368(a)(1)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”); and (iii) said exchange shall qualify as a transaction
in securities exempt from registration or qualification under the Securities Act
of 1933, as amended and in effect on the date of this Agreement (the “Securities
Act”).

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

 ARTICLE I

EXCHANGE OF SHARES FOR COMMON STOCK



Section 1.1 Agreement to Exchange Well Benefit Shares for GLBD Shares. On the
Closing Date (as hereinafter defined) and subject to the terms and conditions
set forth in this Agreement, Well Benefit Shareholders shall sell, assign,
transfer, convey and deliver the Well Benefit Shares (representing 100% of the
issued and outstanding Well Benefit Shares), to GLBD, and GLBD shall accept the
Well Benefit Shares from the Well Benefit Shareholders in exchange for the
issuance to the Well Benefit Shareholders of the number of GLBD Shares set forth
opposite the names of the Well Benefit Shareholders on Exhibit A hereto.

 

Section 1.2 Capitalization. On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, GLBD shall have
authorized (a) 8,999,886,999 shares of common stock, par value $.0001 per share,
of which 5,000,000 shares shall be issued and outstanding, all of which are duly
authorized, validly issued and fully paid; and (b) 9,989,886,988 shares of
preferred stock, $.0001 par value, of which no shares are issued or outstanding.

 



2 

 

 

Section 1.3 Closing. The closing of the exchange to be made pursuant to this
Agreement (the "Closing") shall take place at 10:00 a.m. E.T. on the day when
the conditions to closing set forth in Articles V and VI have been satisfied or
waived, or at such other time and date as the parties hereto shall agree in
writing but no later than October 30, 2019 (the "Closing Date"), at the offices
of Pryor Cashman LLP, 7 Times Square, 40th Floor, New York, New York 10036, or
at such other places as the parties hereto shall mutually agree. At the Closing,
Well Benefit Shareholders shall (i) deliver to GLBD the stock certificates
representing 100% of the Well Benefit Shares, duly endorsed in blank for
transfer or accompanied by appropriate stock powers duly executed in blank. In
full consideration and exchange for the Well Benefit Shares and payment, GLBD
shall issue and exchange with Well Benefit Shareholders 252,874,025 GLBD Shares.

1.4        Tax Treatment. The exchange described herein is intended to comply
with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder. In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF GLBD

 

GLBD hereby, jointly and severally, represents, warrants and agrees as follows:

 

Section 2.1 Corporate Organization

 

a.       GLBD is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
and is duly qualified to do business in good standing in each jurisdiction in
which the nature of the business conducted by GLBD or the ownership or leasing
of its properties makes such qualification and being in good standing necessary,
except where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of GLBD (a "GLBD Material Adverse Effect");

 

b.       Copies of the Articles of Incorporation and By-laws of GLBD, with all
amendments thereto to the date hereof, have been furnished to Well Benefit and
the Well Benefit Shareholders, and such copies are accurate and complete as of
the date hereof. The minute books of GLBD are current as required by law,
contain the minutes of all meetings of the Board of Directors and shareholders
of GLBD from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the Board of Directors and
shareholders of GLBD.

 



Section 2.2 Capitalization of GLBD. The authorized capital stock of GLBD
consists of (a) 8,999,886,999 shares of common stock, par value $.0001 per
share, of which 5,000,000 shares are issued and outstanding, all of which are
duly authorized, validly issued and fully paid; and (b) 9,989,886,988 shares of
blank check preferred stock, $.0001 par value, of which no shares are issued or
outstanding. The parties agree that they have been informed of the issuances of
these GLBD Shares, and that all such issuances of GLBD Shares pursuant to this
Agreement will be in accordance with the provisions of this Agreement. All of
the GLBD Shares to be issued pursuant to this Agreement have been duly
authorized and will be validly issued, fully paid and non-assessable and no
personal liability will attach to the ownership thereof and in each instance,
have been issued in accordance with the registration requirements of applicable
securities laws or an exemption therefrom. As of the date of this Agreement
there are no outstanding options, warrants, agreements, commitments, conversion
rights, preemptive rights or other rights to subscribe for, purchase or
otherwise acquire any shares of capital stock or any un-issued or treasury
shares of capital stock of GLBD.



 



3 

 

 

Section 2.3 Subsidiaries and Equity Investments. GLBD has no subsidiaries or
equity interest in any corporation, partnership or joint venture.

 

Section 2.4 Authorization and Validity of Agreements. GLBD has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
upon the execution and delivery by Well Benefit and the Well Benefit
Shareholders and the performance of their obligations herein, will constitute, a
legal, valid and binding obligation of GLBD. The execution and delivery of this
Agreement by GLBD and the consummation by GLBD of the transactions contemplated
hereby have been duly authorized by all necessary corporate action of GLBD, and
no other corporate proceedings on the part of GLBD are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.

 

Section 2.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by GLBD do not and will not violate or conflict with any
provision of its Articles of Incorporation or By-laws, and does not and will not
violate any provision of law, or any order, judgment or decree of any court or
other governmental or regulatory authority, nor violate or result in a breach of
or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which GLBD is a
party or by which it is bound or to which any of their respective properties or
assets is subject, nor will it result in the creation or imposition of any lien,
charge or encumbrance of any kind whatsoever upon any of the properties or
assets of GLBD, nor will it result in the cancellation, modification, revocation
or suspension of any of the licenses, franchises, permits to which GLBD is
bound.

 

Section 2.6 Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by GLBD or the performance by GLBD of
its obligations hereunder.

 

Section 2.7 Absence of Certain Changes or Events. Since its inception:

 



4 

 

 

a.                As of the date of this Agreement, GLBD does not know or have
reason to know of any event, condition, circumstance or prospective development
which threatens or may threaten to have a material adverse effect on the assets,
properties, operations, prospects, net income or financial condition of GLBD;

 

b.               there has not been any declaration, setting aside or payment of
dividends or distributions with respect to shares of capital stock of GLBD; and

 

c.                there has not been an increase in the compensation payable or
to become payable to any director or officer of GLBD.

 

Section 2.8 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of GLBD in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.

 

Section 2.9 Litigation. There is no action, suit, proceeding or investigation
pending or threatened against GLBD that may affect the validity of this
Agreement or the right of GLBD to enter into this Agreement or to consummate the
transactions contemplated hereby.

 

Section 2.10 Securities Laws. GLBD has complied in all respects with applicable
federal and state securities laws, rules and regulations, including the Sarbanes
Oxley Act of 2002, as such laws, rules and regulations apply to GLBD and its
securities; and (b) all shares of capital stock of GLBD have been issued in
accordance with applicable federal and state securities laws, rules and
regulations. There are no stop orders in effect with respect to any of GLBD’s
securities.

 

Section 2.11 Tax Returns, Payments and Elections. GLBD has timely filed all tax
returns, statements, reports, declarations and other forms and documents and
has, to date, paid all taxes due.

 

Section 2.12 ’34 Act Reports. None of GLBD’s filings with the SEC, contains any
untrue statement of a material face or omits to state a material fact necessary
to make the statements therein not misleading, in light of the circumstances in
which they were made.

 

 

Section 2.13 Survival. Each of the representations and warranties set forth in
this Article II shall be deemed represented and made by GLBD at the Closing as
if made at such time and shall survive the Closing for a period terminating on
the second anniversary of the date of this Agreement.

 



5 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF WELL BENEFIT AND WELL BENEFIT SHAREHOLDERS

 

Well Benefit and each of Well Benefit Shareholders, severally, represent,
warrant and agree as follows:

 

Section 3.1 Corporate Organization.

 

a. Well Benefit is a British Virgin Islands company formed in 2018 with no prior
business activities. It is duly organized, validly existing and in good standing
under the laws of the British Virgin Islands and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
as now conducted and is duly qualified to do business, is in good standing in
each jurisdiction wherein the nature of the business conducted by Well Benefit
or the ownership or leasing of its properties makes such qualification and being
in good standing necessary, except where the failure to be so qualified and in
good standing will not have a material adverse effect on the business,
operations, properties, assets, condition or results of operation of Well
Benefit (a "Well Benefit Material Adverse Effect"). As of the date of this
Agreement, Well Benefit owns all of the issued and outstanding equity or voting
interests in Dongguan Zhenghao Industrial Investment Company Limited
(“Zhenghao”). Zhenghao is duly organized, validly existing and in good standing
under the laws of the Peoples’ Republic of China (“PRC”) and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted and is duly qualified to do business, is in good
standing in each jurisdiction wherein the nature of the business conducted by
Zhenghao or the ownership or leasing of its properties makes such qualification
and being in good standing necessary, except where the failure to be so
qualified and in good standing will not have a material adverse effect on the
business, operations, properties, assets, condition or results of operation of
Zhenghao (a "Zhenghao Material Adverse Effect").

 

b. Copies of the Certificate of Incorporation and By-laws of Well Benefit and
Zhenghao, with all amendments thereto to the date hereof, have been furnished to
GLBD, and such copies are accurate and complete as of the date hereof. The
minute books of Well Benefit are current as required by law, contain the minutes
of all meetings of the Board of Directors and shareholders of Well Benefit, and
adequately reflect all material actions taken by the Board of Directors,
shareholders of Well Benefit.

 

Section 3.2 Capitalization of Well Benefit; Title to the Well Benefit Shares. On
the Closing Date, immediately before the transactions to be consummated pursuant
to this Agreement, Well Benefit shall have authorized 50,000 Well Benefit
Shares, of which 50,000 Well Benefit Shares will be issued and outstanding. The
Well Benefit Shares are the sole outstanding shares of capital stock of Well
Benefit, and there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or other equity
or voting interest or any unissued or treasury shares of capital stock of Well
Benefit. As of the date hereof and on the Closing Date, each Well Benefit
Shareholder owns and will own the Well Benefit Shares free and clear of any
liens, claims or encumbrances and has and will have the right to transfer the
Well Benefit Shares without consent of any other person or entity.

 



6 

 

 

Section 3.3 Subsidiaries and Equity Investments; Assets. As of the date hereof
and on the Closing Date, Well Benefit owns all of the equity or voting interests
in Zhenghao. Except for those set forth on Schedule 3.3 A, Well Benefit does not
and will not directly or indirectly, own any other shares of capital stock or
any other equity interest in any entity or any right to acquire any shares or
other equity interest in any entity and Well Benefit does not and will not have
any assets or liabilities. As of the date hereof and on Closing Date, Zhenghao
does not and will not directly or indirectly, own any shares of capital stock or
any other equity interest in any entity or any right to acquire any shares or
other equity interest in any entity, except as set forth on Schedule 3.3 B. As
of the date hereof and on the Closing Date, there are and will be no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or other equity or voting interest in Zhenghao.

 

Section 3.4 Authorization and Validity of Agreements. Well Benefit has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Well Benefit and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action and no other corporate proceedings on the part
of Well Benefit are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. The Well Benefit Shareholders have approved
this Agreement on behalf of Well Benefit and no other stockholder approvals are
required to consummate the transactions contemplated hereby. Each Well Benefit
Shareholder is competent to execute this Agreement, and has the power to execute
and perform this Agreement. No other proceedings on the part of Well Benefit or
any Well Benefit Shareholder are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.

 

Section 3.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by Well Benefit or any Well Benefit Shareholder does not and will
not violate or conflict with any provision of the constituent documents of Well
Benefit, and does not and will not violate any provision of law, or any order,
judgment or decree of any court or other governmental or regulatory authority,
nor violate, result in a breach of or constitute (with due notice or lapse of
time or both) a default under or give to any other entity any right of
termination, amendment, acceleration or cancellation of any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Well Benefit or any Well Benefit Shareholder is a party
or by which it is bound or to which any of its respective properties or assets
is subject, nor result in the creation or imposition of any lien, charge or
encumbrance of any kind whatsoever upon any of the properties or assets of Well
Benefit or any Well Benefit Shareholder, nor result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which Well Benefit or any Well Benefit Shareholder is bound.

 



7 

 

 

Section 3.6 Investment Representations.

 

a        The GLBD Shares will be acquired hereunder solely for the account of
the Well Benefit Shareholders, for investment, and not with a view to the resale
or distribution thereof. Each Well Benefit Shareholder understands and is able
to bear any economic risks associated with such investment in the GLBD Shares.
Each Well Benefit Shareholder has had full access to all the information such
shareholder considers necessary or appropriate to make an informed investment
decision with respect to the GLBD Shares to be acquired under this Agreement.
Each Well Benefit Shareholder further has had an opportunity to ask questions
and receive answers from GLBD’s directors regarding GLBD and to obtain
additional information (to the extent GLBD’s directors possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to such shareholder or to which
such shareholder had access. Each Well Benefit Shareholder is at the time of the
offer and execution of this Agreement, either domiciled and resident outside the
United States (a “Non-U.S. Shareholder”) and or is an “accredited investor” (as
such term is defined in Rule 501(a) of Regulation D promulgated by the
Securities and Exchange Commission under the Securities Act).





b       No Non-U.S. Shareholder, nor any affiliate of any Non-U.S. Shareholder,
nor any person acting on behalf of any Non-U.S. Shareholder or any behalf of any
such affiliate, has engaged or will engage in any activity undertaken for the
purpose of, or that reasonably could be expected to have the effect of,
conditioning the markets in the United States for the GLBD Shares, including,
but not limited to, effecting any sale or short sale of securities through any
Non-U.S. Shareholder or any of affiliate of any Non-U.S. Shareholder prior to
the expiration of any restricted period contained in Regulation S promulgated
under the Securities Act (any such activity being defined herein as a “Directed
Selling Effort”). To the best knowledge of the Non-U.S. Shareholders, this
Agreement and the transactions contemplated herein are not part of a plan or
scheme to evade the registration provisions of the Securities Act, and the GLBD
Shares are being acquired for investment purposes by the Non-U.S. Shareholders.
The Non-U.S. Shareholder agrees that all offers and sales of GLBD Shares from
the date hereof and through the expiration of the any restricted period set
forth in Rule 903 of Regulation S (as the same may be amended from time to time
hereafter) shall not be made to U.S. Persons or for the account or benefit of
U.S. Persons and shall otherwise be made in compliance with the provisions of
Regulation S and any other applicable provisions of the Securities Act. Neither
any Non-U.S. Shareholder nor the representatives of any Non-U.S. Shareholder
have conducted any Directed Selling Effort as that term is used and defined in
Rule 902 of Regulation S and no Non-U.S. Shareholder nor any representative of
any Non-U.S. Shareholder will engage in any such Directed Selling Effort within
the United States through the expiration of any restricted period set forth in
Rule 903 of Regulation S. A Regulation S Certification by the Well Benefit
Shareholders is attached hereto as Exhibit B.



 

Section 3.7 Brokers’ Fees. No Well Benefit Shareholder has any liability to pay
any fees or commissions or other consideration to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement.

 



8 

 

 

Section 3.8 Disclosure. This Agreement, the schedules hereto and any certificate
attached hereto or delivered in accordance with the terms hereby by or on behalf
of Well Benefit or the Well Benefit Shareholders in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.

 

Section 3.9 Survival. Each of the representations and warranties set forth in
this Article III shall be deemed represented and made by Well Benefit and the
Well Benefit Shareholders at the Closing as if made at such time and shall
survive the Closing for a period terminating on the second anniversary of the
date of this Agreement.

 

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 Certain Changes and Conduct of Business.

 

a. From and after the date of this Agreement and until the Closing Date, GLBD
shall conduct its business solely in the ordinary course consistent with past
practices and, in a manner consistent with all representations, warranties or
covenants of GLBD, and without the prior written consent of Well Benefit will
not, except as required or permitted pursuant to the terms hereof:

 

i.make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 

ii.make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 

iii.A. incur, assume or guarantee any indebtedness for borrowed money, issue any
notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof, except pursuant to transactions in the
ordinary course of business consistent with past practices; or

 

B.issue any securities convertible or exchangeable for debt or equity securities
of GLBD;

 



9 

 

 

iv.make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof, except pursuant to transactions in the
ordinary course of business consistent with past practice;

 

v.subject any of its assets, or any part thereof, to any lien or suffer such to
be imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have a GLBD
Material Adverse Effect;

 

vi.acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 

vii.enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 

viii.make or commit to make any material capital expenditures;

 

ix.pay, loan or advance any amount to, or sell, transfer or lease any properties
or assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 

x.guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

xi.fail to keep in full force and effect insurance comparable in amount and
scope to coverage maintained by it (or on behalf of it) on the date hereof;

 

xii.take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;

 

xiii.make any material loan, advance or capital contribution to or investment in
any person;

 



10 

 

 

xiv.make any material change in any method of accounting or accounting
principle, method, estimate or practice;

 

xv.settle, release or forgive any claim or litigation or waive any right;

 

xvi.commit itself to do any of the foregoing.

 

b.       From and after the date of this Agreement, Well Benefit will and Well
Benefit will cause Zhenghao to:

 

i.continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

 

ii.file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;

 

iii.continue to conduct its business in the ordinary course consistent with past
practices;

 

iv.keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and

 

v.continue to maintain existing business relationships with suppliers.

 

c.       From and after the date of this Agreement, Well Benefit will not and
will ensure that Zhenghao does not:

 

i.make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 

ii.make any change in its Business License, Bylaws or other governing documents;
issue any additional shares of capital stock or equity securities or grant any
option, warrant or right to acquire any capital stock or equity securities or
issue any security convertible into or exchangeable for its capital stock or
alter in any material term of any of its outstanding securities or make any
change in its outstanding shares of capital stock or its capitalization, whether
by reason of a reclassification, recapitalization, stock split or combination,
exchange or readjustment of shares, stock dividend or otherwise;

 

iii.A. incur, assume or guarantee any indebtedness for borrowed money, issue any
notes, bonds, debentures or other corporate securities or grant any option,
warrant or right to purchase any thereof, except pursuant to transactions in the
ordinary course of business consistent with past practices; or

 



11 

 

 

B.issue any securities convertible or exchangeable for debt or equity securities
of Well Benefit or Zhenghao;

 

iv.make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof, except pursuant to transactions in the
ordinary course of business consistent with past practice;

 

v.subject any of its assets, or any part thereof, to any lien or suffer such to
be imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have a Well
Benefit Material Adverse Effect;

 

vi.acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 

vii.enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 

viii.make or commit to make any material capital expenditures;

 

ix.pay, loan or advance any amount to, or sell, transfer or lease any properties
or assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 

x.guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

xi.fail to keep in full force and effect insurance comparable in amount and
scope to coverage maintained by it (or on behalf of it) on the date hereof;

 



12 

 

 

xii.take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;

 

xiii.make any material loan, advance or capital contribution to or investment in
any person;

 

xiv.make any material change in any method of accounting or accounting
principle, method, estimate or practice;

 

xv.settle, release or forgive any claim or litigation or waive any right;

 

xvi.commit itself to do any of the foregoing.

  

Section 4.2 Access to Properties and Records. Well Benefit shall afford GLBD’s
accountants, counsel and authorized representatives, and GLBD shall afford to
Well Benefit's accountants, counsel and authorized representatives full access
during normal business hours throughout the period prior to the Closing Date (or
the earlier termination of this Agreement) to all of such parties’ properties,
books, contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.

 

Section 4.3 Negotiations. From and after the date hereof until the earlier of
the Closing or the termination of this Agreement, no party to this Agreement nor
its officers or directors (subject to such director's fiduciary duties) nor
anyone acting on behalf of any party or other persons shall, directly or
indirectly, encourage, solicit, engage in discussions or negotiations with, or
provide any information to, any person, firm, or other entity or group
concerning any merger, sale of substantial assets, purchase or sale of shares of
capital stock or similar transaction involving any party. A party shall promptly
communicate to any other party any inquiries or communications concerning any
such transaction which they may receive or of which they may become aware of.

 

Section 4.4 Consents and Approvals. The parties shall:

 

i.use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 



13 

 

 

ii.diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

 

Section 4.5 Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation.

 

Section 4.6 Stock Issuance. From and after the date of this Agreement until the
Closing Date, none of GLBD, Well Benefit nor Zhenghao shall issue any additional
shares of its capital stock.

 

Section 4.7 Notwithstanding anything to the contrary contained herein, it is
herewith understood and agreed that both Well Benefit and GLBD may enter into
and conclude agreements and/or financing transactions as same relate to and/or
are contemplated by any separate written agreements either: (a) annexed hereto
as exhibits; or (b) entered into by GLBD with Well Benefit executed by both
parties subsequent to the date hereof. These Agreements shall become,
immediately upon execution, part of this Agreement and subject to all
warranties, representations and conditions contained herein.

 

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF WELL BENEFIT AND WELL BENEFIT SHAREHOLDERS

 

The obligations of Well Benefit and the Well Benefit Shareholders to consummate
the transactions contemplated by this Agreement are subject to the fulfillment,
at or before the Closing Date, of the following conditions, any one or more of
which may be waived by both Well Benefit and the Well Benefit Shareholders in
their sole discretion:

 

Section 5.1 Representations and Warranties of GLBD. All representations and
warranties made by GLBD in this Agreement shall be true and correct on and as of
the Closing Date as if again made by GLBD as of such date.

 

Section 5.2 Agreements and Covenants. GLBD shall have performed and complied in
all material respects to all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.

 

Section 5.3 Consents and Approvals. Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 



14 

 

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of GLBD shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5 Other Closing Documents. Well Benefit shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of GLBD or in furtherance of the transactions contemplated by
this Agreement as Well Benefit or its counsel may reasonably request.

 

 

ARTICLE VI



CONDITIONS TO OBLIGATIONS OF GLBD

 

The obligations of GLBD to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by GLBD in its sole
discretion:

 

Section 6.1 Representations and Warranties of Well Benefit and Well Benefit
Shareholders. All representations and warranties made by Well Benefit and Well
Benefit Shareholders in this Agreement shall be true and correct on and as of
the Closing Date as if again made by them on and as of such date.

 

Section 6.2 Agreements and Covenants. Well Benefit and Well Benefit Shareholders
shall have performed and complied in all material respects to all agreements and
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.

 

Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 



15 

 

 

Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Well Benefit or Zhenghao, taken as a whole, shall be in effect; and no action or
proceeding before any court or government or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 6.5. Other Closing Documents. GLBD shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of Well Benefit or in furtherance of the transactions
contemplated by this Agreement as GLBD or its counsel may reasonably request.

 

 

ARTICLE VII

 

TERMINATION AND ABANDONMENT

 

SECTION 7.1 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:

 

a.               By the mutual written consent of Well Benefit, Well Benefit
Shareholders, and GLBD;

 

b.               By GLBD, upon a material breach of any representation,
warranty, covenant or agreement on the part of Well Benefit or Well Benefit
Shareholders set forth in this Agreement, or if any representation or warranty
of Well Benefit or the Well Benefit Shareholders shall become untrue, in either
case such that any of the conditions set forth in Article VI hereof would not be
satisfied (a "Well Benefit Breach"), and such breach shall, if capable of cure,
has not been cured within ten (10) days after receipt by the party in breach of
a notice from the non-breaching party setting forth in detail the nature of such
breach;

 

c.                By Well Benefit, upon a material breach of any representation,
warranty, covenant or agreement on the part of GLBD set forth in this Agreement,
or, if any representation or warranty of GLBD shall become untrue, in either
case such that any of the conditions set forth in Article V hereof would not be
satisfied (a "GLBD Breach"), and such breach shall, if capable of cure, not have
been cured within ten (10) days after receipt by the party in breach of a
written notice from the non-breaching party setting forth in detail the nature
of such breach.;

 



16 

 

 

d.               By either GLBD or Well Benefit, if the Closing shall not have
consummated before ninety (90) days after the date hereof; provided, however,
that this Agreement may be extended by written notice of either Well Benefit or
GLBD, if the Closing shall not have been consummated as a result of GLBD or Well
Benefit having failed to receive all required regulatory approvals or consents
with respect to this transaction or as the result of the entering of an order as
described in this Agreement; and further provided, however, that the right to
terminate this Agreement under this Section 7.1(d) shall not be available to any
party whose failure to fulfill any obligations under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before this
date.

 

e.                By either Well Benefit or GLBD if a court of competent
jurisdiction or governmental, regulatory or administrative agency or commission
shall have issued an order, decree or ruling or taken any other action (which
order, decree or ruling the parties hereto shall use its best efforts to lift),
which permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.

 

Section 7.2 Procedure Upon Termination. In the event of termination and
abandonment of this Agreement by Well Benefit or GLBD pursuant to Section 7.1,
written notice thereof shall forthwith be given to the other parties and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action. If this Agreement is terminated as provided
herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.

  

ARTICLE VIII

 

POST-CLOSING AGREEMENTS

 

Section 8.1 Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.

 

17 

 



 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall survive the Closing Date
and the consummation of the transactions contemplated by this Agreement, subject
to Sections 2.14, 3.9 and 9.1. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.

 

Section 9.2 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.3 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 9.4 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses:

 

If to Well Benefit or the Well Benefit Shareholders, to:

 

3906-3907, Vanke ITC Center

Changan, Dongguan, China 523845

Attn: Mr. Leung Kwok Hei

 

 

If to GLBD, to:

 

3906-3907, Vanke ITC Center

Changan, Dongguan, China 523845

Attn: Mr. Chan Hiu

 



18 

 

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5

 

Section 9.6 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 9.7 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.8 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

Section 9.10 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.

 



19 

 

 

Section 9.11 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.12 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.

 

Section 9.13 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  



WELL BENEFIT INTERNATIONAL LIMITED       By: /s/ Leung Kwok Hei   Leung Kwok Hei
        Title: Sole Director               GLOBAL SEED CORPORATION         By:
/s/ Leung Kwok Hei     Leung Kwok Hei         Title: Chief Executive Officer  



  

 

20 

 



 

WELL BENEFIT SHAREHOLDERS:

 

By: /s/ Chan, Chun Ngan     CHAN, CHUN NGAN               By: /s/ Lam, Heung
Yeung Horace     Lam, Heung Yeung Horace               By: /s/ Leung, Siu Hung  
  Leung, Siu Hung               By: /s/ Leung, Kwok Hei     Leung, Kwok Hei    
          By: /s/ Chan, Hiu     Chan, Hiu               By: /s/ Chan, Ching
Ha           Chan, Ching Ha               By: /s/ Leung, Yuen Dick       Leung,
Yuen Dick               By: /s/ Tse, Wing Ho Jeremy       Tse, Wing Ho Jeremy  
            By /s/ Man, Hing Kwok     Man, Hing Kwok  

  

 

21 

 



 



Ultimate Choice Developments Limited         /s/Chi, Siu On     By: Chi, Siu On
    Title: Director           Well Kept Global Limited           /s/ Chan, Chun
Yee Sanny     By: Chan, Chun Yee Sanny     Title: Director               Global
Mega Limited            /s/ Chiang Venant     By: Chiang Venant     Title:
Director               Honour Fortune Holdings Limited          /s/ Chan, Kam
Wun     By: Chan, Kam Wun     Title: Director               Team Fu
International Co., Limited          /s/ Tong, Siu Kei Tony     By: Tong, Siu Kei
Tony     Title: Director               Ascent Rich Global Limited         /s/ Ho
Chun Pong           By: Ho Chun Pong     Title: Director  



 



22 

 

 

Schedule 3.3 A

 

Subsidiaries of Well Benefit International Limited

 



· Agility International Holding LTD · Shangshang (Guangzhou) Industrial
Investment Company Limited · Dongguan Zhenghao Industrial Investment Company
Limited · Dongguan Ka Su Le Food Company Limited · Shenzhen Ka Su Le Food
Company Limited



 

23 

 

 

 

Schedule 3.3 B

 

Subsidiaries of Dongguan Zhenghao Industrial Investment Company Limited

 



· Dongguan Ka Su Le Food Company Limited · Shenzhen Ka Su Le Food Company
Limited



 

24 

 



EXHIBIT A

 

 

Name of Well Benefit Shareholders

 

Number of Well Benefit Shares Being Exchanged Number of GLBD Shares to be
Received Chan, Chun Ngan 18,040 91,239,300 Lam, Heung Yeung Horace 7,350
37,170,000 Leung, Siu Hung 3,145 15,900,000 Leung, Kwok Hei 2,150 10,880,000
Chan, Hiu 1,995 10,090,000 Chan, Ching Ha 2,275 11,500,000 Leung, Yuen Dick
3,165 16,000,000 Team Fu International Co., Limited 3,440 17,400,000 Tse, Wing
Ho Jeremy 315 1,585,000 Man, Hing Kwok 305 1,550,000 Ascent Rich Global Limited
2,335 11,800,000 Ultimate Choice Developments Limited 1,860 9,406,725 Well Kept
Global Limited 1,050 5,303,000 Global Mega Limited 205 1,050,000 Honour Fortune
Holdings Limited 2,370 12,000,000 Total 50,000 252,874,025

 



25 

 

 

EXHIBIT B

 

REGULATION S CERTIFICATION

 

This Regulation S Certification (“Certification”) is being delivered in
connection with the offering (the “Offering”) contemplated under the Share
Exchange Agreement (the “Agreement”) by and among Global Seed Corporation, a
Texas corporation (“GLBD”), Well Benefit International Limited, a British Virgin
Islands corporation (“Well Benefit”) and the shareholders of Well Benefit, whose
names are set forth below, pursuant to which the GLBD is going to issue an
aggregated of 252,874,025 shares of the its common stock, par value $0.0001 per
share (the “Securities”), and may be relied upon GLBD, its transfer agent and
its counsel in connection with the Offering and the issuance of Securities
contemplated by the Offering.  The undersigned (“Subscribers”) hereby certifies
that the following statements are true, correct, and complete as of the date of
this Certification.  Capitalized terms used and not defined herein shall have
the meanings assigned to them in the Agreement.

 

1.  Subscribers are familiar with Regulation S (“Regulation S”) promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the U.S.
Securities Act of 1933, as amended (the “Securities Act”).

 

2.  Subscribers are not “U.S. Person,” as defined in Regulation S and as set
forth in the Agreement. At the time the Securities were offered to the
Subscribers, the Subscribers were outside the United States, and the Subscribers
are outside of the United States as of the date of execution and delivery of
this Agreement. Neither Subscribers nor anyone acting on Subscribers’ behalf has
prearranged the resale of any of the Securities with a “U.S. Person” or other
purchaser in the United States.

 

3.   Each of the Subscribers understands and acknowledges that (A) the
Securities have not been registered under the Securities Act, are being sold in
reliance upon an exemption from registration afforded by Regulation S; and that
such Securities have not been registered with any state securities commission or
authority; (B) pursuant to the requirements of Regulation S, the Securities may
not be transferred, sold or otherwise exchanged unless in compliance with the
provisions of Regulation S and/or pursuant to registration under the Securities
Act, or pursuant to another available exemption thereunder; (C) the Company is
under no obligation to register the Securities under the Securities Act or any
state securities law, or to take any action to make any exemption from any such
registration provisions available; and (D) the Company will refuse to register
any transfer of Securities not made in accordance with the provisions of
Regulation S, and/or pursuant to registration under the Securities Act of
pursuant to another available exemption thereunder.

 

4.  Neither Subscriber is a Distributor nor is receiving the Securities with the
intent of distributing the Securities on behalf of the Company or any
Distributor or any of their affiliates. The Subscriber is receiving the
Securities for its own account (and/or for the account of other non-U.S. Persons
who are outside of the United States) and not for the account or benefit of any
U.S. Person and no other person has any interest in or participation in the
Securities or any right, option, security interest, pledge or other interest in
or to the Securities.

 



26 

 

 

5.  The offer leading to the issuance of the Securities was made in an “offshore
transaction” as defined in Regulation S.  For purposes of Regulation S, each of
the Subscribers understands that an “offshore transaction” as defined under
Regulation S is any offer or sale not made to a person in the United States and
either (A) at the time the buy order is originated, the purchaser is outside the
United States, or the seller or any person acting on his/her behalf reasonably
believes that the purchaser is outside the United States; or (B) for purposes of
(1) Rule 903 of Regulation S, the transaction is executed in, or on or through a
physical trading floor of an established foreign exchange that is located
outside the United States or (2) Rule 904 of Regulation S, the transaction is
executed in, on or through the facilities of a designated offshore securities
market, and neither the seller nor any person acting on its behalf knows that
the transaction has been prearranged with a buyer in the U.S.

 

6.  Neither Subscribers, nor any affiliate or any person or entity acting on
Subscribers’ behalf, has made or is aware of any “directed selling efforts” in
the United States, which is defined in Regulation S to be any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the
Securities.

 

7.  Each of the Subscribers understands that the Company is the issuer of the
Securities which are the subject of the Offering, and that, for purpose of
Regulation S, a “Distributor” is any underwriter, dealer or other person who
participates, pursuant to a contractual arrangement, in the distribution of
securities offered or sold in reliance on Regulation S and that an “affiliate”
is any partner, officer, director or any person directly or indirectly
controlling, controlled by or under common control with any person in
question.  

 

8. Neither the Subscribers nor any entity controlled by the Subscribers has a
short position in the Securities nor will have a short position in the
Securities at any time prior to the expiration of the distribution compliance
period, as set forth under Regulation S Rule 903(b)(3)(iii)(A) (“Distribution
Compliance Period”).

 

Resale Restrictions

 

9.  Each of the Subscribers is purchasing the Securities for his or her own
account and risk and not for the account or benefit of a U.S. Person (as defined
in Regulation S).  Subscriber understands, acknowledges and agrees that he/she
must bear the economic risk of an investment in the Securities for an indefinite
period of time and that prior to any such offer or sale, the Company may
require, as a condition to effecting a transfer of the Securities, an opinion of
counsel, acceptable to the Company, as to the registration or exemption
therefrom under the Securities Act and any state securities acts, if applicable.

 

10.  Subscriber will, during and after the expiration of the Distribution
Compliance Period, offer, sell, pledge or otherwise transfer the Securities only
in accordance with Regulation S, or pursuant to an available exemption under the
Securities Act.  The issuance of the Securities pursuant to the Agreement has
neither been pre-arranged with a purchaser who is in the U.S. or who is a U.S.
Person, nor is it part of a plan or scheme to evade the registration provisions
of the United States federal securities laws.  During such Distribution
Compliance Period, Subscribers will not engage in hedging transactions with
regard to the common stock of the Company, unless in compliance with the
Securities Act.

 



27 

 

 

11. Until the Securities have been registered with the SEC, the Subscribers
shall notify the Company about any proposed resale to a U.S. Person which notice
must be received by the Company at least five (5) business days prior to such
resale.

 

12. Prior to reselling any of the Securities during the Distribution Compliance
Period, the transferor will send a notice to the potential purchaser that such
potential purchaser may be subject to the restrictions of Regulation S during
the Distribution Compliance Period.

 

Legends

 

13.  Subscribers acknowledge that substantially the following legend may appear
on any certificates that may be issued in respect of the Securities:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION.  ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.

 

 

IN WITNESS WHEREOF, the undersigned has executed this Regulation S Certification
as of the date set forth below.

 



WELL BENEFIT SHAREHOLDERS: 

By: /s/ Chan, Chun Ngan     CHAN, CHUN NGAN        



 

 

28 

 



 



By: /s/ Lam, Heung Yeung Horace     Lam, Heung Yeung Horace               By:
/s/ Leung, Siu Hung     Leung, Siu Hung               By: /s/ Leung, Kwok Hei  
            By: /s/ Chan, Hiu     Chan, Hiu               By:  /s/ Chan, Ching
Ha     Chan, Ching Ha               By: /s/ Leung, Yuen Dick     Leung, Yuen
Dick               By: /s/ Tse, Wing Ho Jeremy     Tse, Wing Ho Jeremy          
    By: /s/ Man, Hing Kwok     Man, Hing Kwok  

  

29 

 



 

 



Ultimate Choice Developments Limited         /s/ Chi, Siu On     By: Chi, Siu On
    Title: Director               Well Kept Global Limited           /s/ Chan,
Chun Yee Sanny     By: Chan, Chun Yee Sanny     Title: Director              
Global Mega Limited           /s/ Chiang Venant     By: Chiang Venant     Title:
Director               Honour Fortune Holdings Limited         /s/ Chan, Kam Wun
    By: Chan, Kam Wun     Title: Director               Team Fu International
Co., Limited         /s/ Tong, Siu Kei Tony   By: Tong, Siu Kei Tony     Title:
Director               Ascent Rich Global Limited           /s/ Ho Chun
Pong           By: Ho Chun Pong     Title: Director  



 



 

 

30 



